®@JS 44 (Rev. 12/07)

by local rules of court. This form, approved by the Judicial Conference of the United

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor Su plsiaent the filing and service of pleadings or other papers as required by law, except as provided

the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

tates in September 1974

, is required for the use of th

Case 5:21-cv-00323 Document 1-2 Filed 04/01/21 Page 1 of1

e Clerk of Court for the purpose of initiating

 

I. (2) PLAINTIFFS
Carolina Elizondo

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

Brent’),

Attorney’s (Firm Name, Address, and Telephon
Packard, The Packard Law Firm, 1

e
1

San Antonio, Tx 78213; (210) 340-8877

Num!

00 NW Loop 410, Suite 100,

Bexar

be

DEFENDANTS
Walmart Inc.

Attorneys (If Known)
James

Antonio, Tx 78232;

 

County of Residence of First Listed Defendant

. Floyd, Daw

——

(IN U.S. PLAINTIFF CASES ONLY)

(210) 224-3121

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF THE
LAND INVOLVED.

& Ray, LLP, 14100 San Pedro, Suite 302, San

 

IJ. BASIS OF JURISDICTION

(Place an “

*X” in One Box Only)

 

(For Diversity Cases Only)

II. CITIZENSHIP OF PRINCIPAL PARTIES (lace an “X” in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

O01. US. Government 0 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State a O 1 Incorporated or Principal Place o4 04
of Business In This State
O02 US. Government 4 Diversity Citizen of Another State 0 2 © 2 Incorporated and Principal Place o5s 5
Depry (Indicate Citizenship of Parties in Item III) obbuainieks Th-Anothen sine
Citizen or Subject of a 03 O 3. Foreign Nation A 6.00 6
Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
f CONTRACT. TORTS FORFEITURE/PENALTY. BANKRUPTCY OTHER STATUTES |
0 110 Insurance PERSONAL INJURY PERSONALINJURY {0 610 Agriculture © 422 Appeal 28 USC 158 O 400 State Reapportionment
© 120 Marine O 310 Airplane O 362 Personal Injury - 0 620 Other Food & Drug O 423 Withdrawal O 410 Antitrust
© 130 Miller Act O 315 Airplane Product Med. Malpractice |( 625 Drug Related Seizure 28 USC 157 OF 430 Banks and Banking
0 140 Negotiable Instrument Liability OF 365 Personal Injury - of Property 21 USC 881 O 450 Commerce
0 150 Recovery of Overpayment | 320 Assault, Libel & Product Liability 0 630 Liquor Laws PROPERTY RIGHTS 0 460 Deportation
& Enforcement of Judgment Slander © 368 Asbestos Personal {0 640 R.R. & Truck 0 820 Copyrights O 470 Racketeer Influenced and
0 151 Medicare Act O 330 Federal Employers’ Injury Product DO 650 Airline Regs. © 830 Patent Corrupt Organizations
0 152 Recovery of Defaulted Liability Liability O 660 Occupational O 840 Trademark O 480 Consumer Credit
Student Loans O 340 Marine PERSONAL PROPERTY Safety/Health O 490 Cable/Sat TV
(Excl. Veterans) O 345 Marine Product O 370 Other Fraud 0 690 Other O 810 Selective Service
O 153 Recovery of Overpayment Liability O 371 Truth in Lending LABOR SOCIAL SECURITY 0 850 Securities/Commodities/
of Veteran’s Benefits 0 350 Motor Vehicle O 380 Other Personal O 710 Fair Labor Standards O 861 HIA (1395ff) Exchange
© 160 Stockholders’ Suits O 355 Motor Vehicle Property Damage Act O 862 Black Lung (923) O 875 Customer Challenge
O 190 Other Contract Product Liability O 385 Property Damage 0 720 Labor/Mgmt. Relations O 863 DIWC/DIWW (405(g)) 12 USC 3410
© 195 Contract Product Liability |(X 360 Other Personal Product Liability 0 730 Labor/Mgmt.Reporting {0 864 SSID Title XVI O 890 Other Statutory Actions
0 _196 Franchise Injury & Disclosure Act O_865 RSI (405(g)) ’ OF 891 Agricultural Acts
| REAL PROPERTY CIVIL RIGHTS _PRISONER PETITIONS _}0) 740 Railway Labor Act FEDERAL TAX SUITS QO 892 Economic Stabilization Act
6 210 Land Condemnation 0 441 Voting (8 510 Motions to Vacate |0 790 Other Labor Litigation 0 870 Taxes (U.S. Plaintiff O 893 Environmental Matters
O 220 Foreclosure O 442 Employment Sentence O 791 Empl. Ret. Inc. or Defendant) O 894 Energy Allocation Act
0 230 Rent Lease & Ejectment {0 443 Housing/ Habeas Corpus: Security Act O 871 IRS—Third Party O 895 Freedom of Information
0 240 Torts to Land Accommodations 530 General 26 USC 7609 Act
© 245 Tort Product Liability GO 444 Welfare © 535 Death Penalty IMMIGRATION © 900Appeal of Fee Detennination
0 290 All Other Real Property | 445 Amer. w/Disabilities- | 540 Mandamus & Other | 462 Naturalization Application Under Equal Access
Employment OF 550 Civil Rights 0) 463 Habeas Corpus - to Justice
O 446 Amer. w/Disabilities- | 555 Prison Condition Alien Detainee © 950 Constitutionality of
Other O 465 Other Immigration State Statutes
© 440 Other Civil Rights Actions

 

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only) Appeal to District
O11 Original 63 2 Removed from CO) 3° Remanded from O 4 Reinstatedor O 5 sranstetiad tobi 1 6 Multidistrict OO 7 v Be pot
Proceeding State Court Appellate Court Reopene (gue Wy) ISS Litigation taement.

 

VI. CAUSE OF ACTION

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
Title 28 U.S.C., Section 1332 (Diversity)
Brief description of cause:

Premises Liability

 

 

 

 

 

VII. REQUESTED IN = © CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER F.R.C.P. 23 250,000.00 JURY DEMAND: Yes ONo
VII. RELATED CASE(S)
IF ANY (Seen): ° Soa DOCKET NUMBER
£

DATE SIGNA un OF ATTORNEY OF RECORD

04/01/2021 ” ——ae
FOR OFFICE USE ONLY

RECEIPT # AMOUNT PPLYING IFP JUDGE MAG. JUDGE

——[$
